Citation Nr: 0103578	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-24 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for 
service-connected lumbosacral strain, currently rated as 
10 percent disabling.  

2.  Entitlement to an increased evaluation for 
service-connected thoracic and left trapezius strain, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from April 1992 to 
December 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating action by the 
Department of Veterans Affairs (VA) regional office (RO) 
located in St. Petersburg, Florida. 

As will be explained in this decision, subsequent to 
September 1999, the veteran submitted correspondence and 
evidence which the Board construes to be reopened claims for 
increased evaluations for service-connected lumbosacral 
strain, and thoracic and left trapezius strain.  These issues 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran filed a timely notice of disagreement with 
his claims concerning the increased evaluations of his 
service-connected lumbosacral strain and his 
service-connected thoracic and left trapezius strain.  

2.  In September 1999, the veteran submitted a written signed 
withdrawal of his notice of disagreement.  


CONCLUSION OF LAW

The criteria for withdrawal of a notice of disagreement by 
the veteran regarding the claims for increased evaluations of 
the service-connected lumbosacral strain and thoracic and 
left trapezius strain have been met.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.204 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A notice of disagreement may 
be withdrawn in writing before a timely Substantive Appeal is 
filed.  38 C.F.R. § 20.204(a) (2000).  

In the present case, the RO, by a February 24, 1998 rating 
action, granted service connection for lumbosacral strain, 
and thoracic and left trapezius strain and assigned 
noncompensable and 10 percent evaluations, respectively.  On 
March 4, 1998, the RO notified the veteran of this award.  On 
July 22, 1998, the RO received from the veteran a notice of 
disagreement with the disability ratings assigned to his 
service-connected lumbosacral strain, and the thoracic and 
left trapezius strain.  

By an August 10, 1999 rating action, the RO awarded a 
10 percent disability evaluation for the veteran's 
service-connected lumbosacral strain.  A statement of the 
case, which was furnished to the veteran on September 8, 
1999, addressed the issues regarding the evaluations of his 
service-connected lumbosacral strain and his 
service-connected thoracic and left trapezius strain.  On 
September 10, 1999, the RO notified the veteran of the August 
1999 rating action.  

On September 15, 1999, the RO received from the veteran a 
written request signed by the veteran to withdraw his notice 
of disagreement.  He indicated that he was satisfied with the 
current combined evaluation for his service connected 
disabilities.  The July 22, 1998 notice of disagreement is 
the only notice of disagreement of record prior to September 
15, 1999.  Subsequently, additional evidence and a 
substantive appeal were received by the RO.

To summarize the September 15, 1999 letter from the veteran 
effectively withdrew this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  The Board acknowledges that, following the 
September 1999 statement, the veteran submitted additional 
arguments and evidence regarding these issues.  However, the 
Board is bound by the law and regulations.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.


ORDER

The appeals regarding increased evaluations for the 
service-connected lumbosacral strain and thoracic and left 
trapezius strain are dismissed.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

